                                     MEMORANDUM

DATE:         March 12, 2021

TO:           Gabe Michel, Courtroom Deputy
              The Honorable John A. Mendez

FROM:         Candice L. Fields
              Attorney for Defendant Catherine Stuckey

RE:           United States v. Stuckey; 2:20-CR-00044-JAM

Gabe:

The sentencing hearing in the above-referenced matter is currently set to occur on May
25, 2021. The parties mutually agree to continue sentencing to October 5, 2021. The
selected sentencing date appears to be available. The proposed Amended Schedule
for Disclosure is as follows:

Date of Referral to Probation: Completed

Draft PSR disclosed to counsel no later than: 08/24/2021

Counsel's written objections to the Pre−Sentence Report shall
be delivered to the Probation Officer and opposing counsel no later than: 09/07/2021

The Pre−Sentence Report shall be filed with the court and disclosed to counsel no later
than: 09/14/2021

Motion for correction of the Pre−Sentence Report shall be filed with the court and
served on the Probation Officer and opposing counsel no later than: 09/21/2021

Reply or statement of non−opposition: 09/28/2021

If this amended schedule and selected sentencing date is approved by the Court,
please accept this request for new dates. Thank you.

                                           /s/ Candice L. Fields
                                           CANDICE L. FIELDS
                                           Attorney for defendant Catherine Stuckey


      ___________________________________________________________________________
                   520 Capitol Mall, Suite 750, Sacramento, California 95814
                              T: (916) 414-8050  F: (916) 790-9450
                                  cfields@candicefieldslaw.com
                                    www.candicefieldslaw.com
